         Case 1:19-cv-09380-MKV Document 44 Filed 10/08/20 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 10/08/2020
 STATE OF NEW YORK, BASIL SEGGOS, as Commissioner
 of the New York State Department of Environmental
 Conservation, and the NEW YORK STATE DEPARTMENT
 OF ENVIRONMENTAL CONSERVATION,

                            Plaintiffs,

                             -against-                                   1:19-cv-09380-MKV

 WILBUR ROSS, in his official capacity as Secretary of the                      ORDER
 United States Department of Commerce, the UNITED STATES
 DEPARTMENT OF COMMERCE, the NATIONAL
 OCEANIC AND ATMOSPHERIC ADMINISTRATION, and
 the NATIONAL MARINE FISHERIES SERVICE, a/k/a
 NOAA Fisheries,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court recently issued orders directing the parties to file letters addressing the impact

proposed Amendment 21 to the Summer Flounder Fishery Management Plan has on this case [ECF

Nos. 39, 41]. The parties timely submitted their letters on October 6, 2020 [ECF Nos. 42–43].

Defendants request that the Court defer any decision or further briefing in this action until after

receiving an update from the parties on or before November 6, 2020. Plaintiffs do not oppose this

request. Accordingly, IT IS HEREBY ORDERED that on or before November 6, 2020, the parties

shall file a joint letter not to exceed six pages in length (1) informing the court whether Amendment

21 was approved or disapproved and (2) indicating how the parties intend to proceed in this matter

in light of any action taken with respect to Amendment 21.

SO ORDERED.
                                                      _________________________________
Date: October 8, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
